DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered. Claims 21-34,47 and 48 are pending.
Claim Objections
Claims 25 and 27 are objected to because of the following informalities:  
Claim 25 of 7/18/2022 does not exactly correspond to claim 25 of 4/28/2022. Claim 25 of 7/18/2022 is examined as if claim 25 of 4/28/2022 was amended to claim 25 of 7/18/2022. As a result, a new ground of rejection for currently amended claim 25 is presented below via 35 USC 103 in view of Liu et al. (US Patent App. Pub. No.: US 2008/0069423 A1) that explicitly teaches a first, second and third color. Thus, claim 25 is objected for having the wrong status of “Previously Presented” and should have been “Currently Amended” in the claim set of 7/18/2022.
Claim 27 is objected for similar reasons as in claim 25. Thus, claim 27 is objected for having the wrong status of “Previously Presented” and should have been “Currently Amended” in the claim set pf 7/18/2022.

No appropriate correction is required given that this objection is self-correcting.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 21-34,47 and 48 35 USC 112(f) is not invoked in claims 21-34,47 and 48.







Further regarding claims 21 (including claim 28) claim 21 is treated as if a Markush claim due to the claimed “one” comprising “one or more without specification or identification”, discussed below. 
Further regarding claim 26 (including claim 33), the claimed “not treated as optional or as alternatives and thus “emphasis added: “treated as a Markush claim”:
2117    Markush Claims [R-10.2019]
I.    MARKUSH CLAIM
A "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924). The listing of specified alternatives within a Markush claim is referred to as a Markush group or Markush grouping. Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003) (citing to several sources that describe Markush groups). Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members. Id. at 1280, 67 USPQ2d at 1196. See MPEP § 2111.03, subsection II, for a discussion of the term "consisting of" in the context of Markush groupings.
Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162 (February 9, 2011). Claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markush claims, after the appellant in Ex parte Markush, 1925 Dec. Comm’r Pat. 126, 127 (1924). Although the term "Markush claim" is used throughout the MPEP, any claim that recites alternatively usable members, regardless of format, should be treated as a Markush claim. Inventions in metallurgy, refractories, ceramics, chemistry, pharmacology and biology are most frequently claimed under the Markush formula, but purely mechanical features or process steps may also be claimed by using the Markush style of claiming. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1297-98 (Fed. Cir. 2009)(claim to a hemodialysis apparatus required "at least one unit selected from the group consisting of (i) a dialysate-preparation unit, (ii) a dialysate-circulation unit, (iii) an ultrafiltrate-removal unit, and (iv) a dialysate-monitoring unit" and a user/machine interface operably connected thereto); In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980)(defining alternative moieties of a chemical compound with Markush groupings).




    PNG
    media_image1.png
    867
    680
    media_image1.png
    Greyscale




Accordingly the following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “light” (as in “a light source configured to emit a first light” in claim 21) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, wherein definitions 2a and 2b are both “taken” as the meaning of the claimed “light” under MPEP 2111.01 III:
light1
noun
Physics.
a	Also called lu·mi·nous en·er·gy, radiant energy. electromagnetic radiation to which the organs of sight react, ranging in wavelength from about 400 to 700 nanometers and propagated at a speed of 186,282 miles per second (299,972 kilometers per second), considered variously as a wave, a stream of particles, or a quantum phenomenon.
b	a similar form of radiant energy that does not affect the retina, as ultraviolet or infrared rays.





The claimed “a” (as in “a light detector” in claim 21) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, wherein definition 7: “any” is “taken” as the meaning of “a” under MPEP 2111.01 III:
a1
indefinite article
7	any; a single:
not a one.

wherein “any” is defined:
any
adjective
1	one, a, an, or some; one or more without specification or identification:
If you have any witnesses, produce them. Pick out any six you like.

The claimed “one” (as in “one of a plurality of variations” in claim 21) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, wherein:
-- one or more without specification or identification single thing--
is “taken” as the meaning of the claimed “one” under MPEP 2111.01 III:
one
noun
12	a single person or thing:
If only problems would come one at a time!

wherein “a” is defined:
a1
indefinite article
7	any; a single:
not a one.

wherein “any” is defined:
any
adjective
1	one, a, an, or some; one or more without specification or identification:
If you have any witnesses, produce them. 
Pick out any six you like.

Response to Arguments
A.	35 USC 103
(1)	Claims 21,23,25,27,28,30,32, and 34
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive:
Applicants state in page 7 of the remarks:
“Applicant respectfully submits that Vig in view of Chiu does not disclose "determine a light signature of the second light, the light signature of the second light including one of a plurality of variations of a first color, one of a plurality of variations of a second color, and one of a plurality of variations of a third color," as recited by currently amended independent claim 21, and as analogously recited by currently amended independent claim 28.” 

	The examiner respectively disagrees since Vig teaches “a prism”, [0171]:1st S, in fig. 12:210 that comprises rainbow variations from red to violet (Red-Orange-Yellow-Green-Blue-Indigo-Violet: ROYGBIV). Thus red is first, orange is second and yellow is third. 
In addition Vig, at [0038]-[0041], teaches a list of a variational ranges from the visible to near infrared. Thus, visible is listed first, ultraviolet (UV) is listed second, and infrared (IR) is listed third. In nanometer order, UV is 1st (40-400 nm), visible is 2nd (400-700 nm), and IR is third (700-2400 nm).





In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the resolution…used to detect… light, as well as…distinguish between multiple variations of the same color, e.g., multiple shades of red, multiple shades of green, or multiple shades of blue” via applicant’s remarks, page 8:
“However, a review of Vig reveals that Vig is silent with respect to the resolution of the scanner used to detect the emitted invisible light, as well as any ability by the scanner to distinguish between multiple variations of the same color, e.g., multiple shades of red, multiple shades of green, or multiple shades of blue. (See id. in its entirety.) Consequently, Applicant respectfully asserts that Vig cannot be reasonably read to disclose, teach, or suggest the limitation "determine a light signature of the second light, the light signature of the second light including one of a plurality of variations of a first color, one of a plurality of variations of a second color, and one of a plurality of variations of a third color," as recited by currently amended independent claim 21, and as analogously recited by currently amended independent claim 28.” 

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In contrast, claim 21 says:
“collect…a second light…
determine a light signature of the second light, the light signature of the second light including 
one of a plurality of variations of a first color, 
one of a plurality of variations of a second color, and 
one of a plurality of variations of a third color”.



In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “detecting gradations of color” via applicant’s remarks, pages 8,9:
“Turning to Chiu, Chiu discloses a "learning aid" including a "pen like object" including a "color detector." (See paragraphs [0030] and [0032] of Chiu.) However, the color detector disclosed by Chiu appears to be a low resolution detector able only to distinguish between a few distinct colors. (See id. at paragraph 36.) According to Chiu: "The barrier 42 is provided to enhance the accuracy of the detection of the reflected light. The chip 42 adopts a red-green-blue (RGB) three-color sensing technology, receives the reflected light and output a signal corresponding to the color label and reflected light." (Id.) Chiu affirmatively discloses distinguishing between 8 distinct colors, enabling the identification of a corresponding eight distinct objects or words. (See id. at paragraph [0040].) However, when it is desirable for more than 8 objects or words to be identified, rather than detecting gradations of color, which Chiu's color detector appears to be unable to do, Chiu instead teaches assigning multiple colors to target objects or words. (See id.) As taught by Chiu:”

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In contrast, claim 21 says, “light including…variations of a…color”.
Regarding claim 25, claim 25 as currently amended has a new grounds of rejection in view of Liu et al. (US Patent App. Pub. No.: US 2008/0069423 A1) that explicitly teaches a first, second and third color in fig. 3.
(2)	Claims 22 and 29
Thus, based on the above, the 35 USC 103 rejection of claims 22 and 29 is maintained.



(3)	Claims 24,26,31, and 33
Regarding claims 24 and 31 and based on the above, the 35 USC 103 rejection of claims 24 and 31 is maintained.
	Regarding claims 26 and 33, applicant’s arguments, see remarks, page 11, filed 7/1/2022, with respect to the rejection(s) of claim(s) 26 and 33 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of said King et al. (JP 2010-536188 A6) that teaches determining gesture directions with respect to a barcode entering (“enter data…by a gesture”, pg. 69, 4th para:1st S, “by” “velocity or direction”, pg. 64, last para) and creating a search string accessing related data (such as factual “source” information, pg. 49, last para: penultimate S, data).
B.	New Claims
Regarding new claims 47 and 48, the examiner points to page 17: “different values” (reproduced below) or 256 different color values of applicant’s disclosure under 35 USC 112(a) regarding the claimed “one hundred (100) color variations” of claims 21 and 28:




    PNG
    media_image2.png
    808
    907
    media_image2.png
    Greyscale


	The new art, Gurevich et al. (US Patent App. Pub. No.: US 2008/0310181 A1), being applied under 35 USC 103 to claims 47 and 48 is significantly different to what is being disclosed by applicant’s disclosure. Gurevich teaches RGB LEDs comprising a range of variations in the hundreds not distinguishing 256 RGB LEDs from each other. Rather, Gurevich is unifying the range variations of RGB LEDs to have the same color as sunlight at noon (i.e., white light).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claim 21,23,27 and 28,30,32,34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vig et al. (US Patent App. Pub. No.: US 2004/0023397 A1) in view of Chiu (US Patent App. Pub. No.: US 2005/0106547 A1).
Regarding claim 21, Vig teaches a system comprising: 
a light source (via fig. 12:208: “LIGHT SOURCE 300nm-1100nm” comprising “one or more light sources”, cited below [0055]) configured to emit a first light; 
a light detector (via fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2”); 

a non-transitory memory (via fig. 16: “4 MBYTE X 16 BIT DRAM”) storing (resulting in “stored in the PALM PILOT.RTM.  or stored in a remote host computer and associated database”, cited below [0058]) a plurality of light signatures (or “authentic fingerprint data or fingerprint profile data”, cited below [0058]); and 
a hardware processor (via fig. 12:202: “PROCESSOR”) configured to execute an executable code (via fig. 16: “INSTRUCTION STORAGE”) to: 
illuminate, using the first light emitted by the light source (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”), an image (or “ ‘readable image’”, [0037]) on a page (comprised by “a book cover”, [0063]:2nd S), wherein the page further includes text (fig. 1: “PERFUME”) thereon, wherein the text is associated (via being ink) with one of the plurality of light signatures (or “sample characteristics of the ink”, [0058], 5th S) ; 
collect (via “groups all of the pixels”, [0189]:5th S), using the light detector (said via fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2”), a second (via fig. 2:42a,b: a second LED) light being a reflection (via “reflect”, [0145], 2nd S) of the first light by the image; 







determine (via “properties…can be determined”, [0142]:2nd S) a light signature (via “light emission or absorption” “ ‘sample characteristic’”, [0034]) of the (reflected) second light, the (emission) light signature of the second (reflected via “the substrate… may… reflect… wavelength”, [0145]:2nd S, as well as emit light: represented by the arrow of fig. 12:230: “300nm-1100nm”) light (Markush limitation follows: pick one of A, pick one of B, and pick one of C:three picked alternatives) including (open-ended)
one (A) (via “each of the wavelengths”, [0176]: 1st S: fig. 10: “WAVELENGTH (nm)”) (A) of a plurality of variations (“variations” in two forms (1) and (2) comprising:
(1)	four visible, IR,UV color ranges via a “range”a, [0038]-[0041]; or
(2)	a)	“a variation”b  “from red…to violet”b comprised by a “spectrum”b ,
b)	“colours that vary”b comprised by “violet” of said spectrum,  
c)	“indigo”b “that varies”b of said spectrum, 
d)	“a variation”b comprised by “green”b of said spectrum;
e)	“a variation”b comprised by “blue”b of said spectrum via a “prism”b, [0170]: fig. 1:210) 
of a first (via “visible”, [0038], that is listed first) color (comprised by “300 nm to about 2400 nm”, [0147]: last S),
one (B) (via said each wavelength) (B) of a plurality of variations (via said (1)  color ranges and said (2) prism variations) of a second (or “Uv”, [0039], that is listed second after said “visible”) color (via said color ranges), and
one (C) (via said each wavelength) (C) of a plurality of variations (via said (1) color ranges and said (2) prism variations) of a third (or “IR”, [0040], that is listed third) color (via said color ranges);
match (via “match…the sample characteristic”, [0067], 3rd S) the light signature of the second light (said via fig. 12:230: arrow: “300nm-1100nm” comprising said “reflectance”) with the one of the plurality of light signatures associated (via arrows in fig. 12) with the text; and 
play a pre-recorded audio (via “audio signal”, [0189]: 4th S to last S) pronouncing words of the text on the page, in response to matching (resulting in “a match”, [0067]:3rd S) the light signature of the second light (said via fig. 12:230: reflectance and emittance arrow: “300nm-1100nm”, corresponding to “TIRO”, twice, in fig. 18b) with the one of the plurality of light signatures (said “authentic fingerprint data or fingerprint profile data”) associated (via arrows in fig. 12) with the text (via:
“[0055] The hand-held probe assembly 24, as best shown in the diagrammatic 
cross-sectional view of FIG. 2, includes a probe body 40, which may be a unitary body or may be formed with a plurality of discrete body parts.  The probe body includes one or more light sources disposed therein.  In a preferred embodiment, the light sources 42a and 42b are provided by light-emitting diodes such as Model Number HLMP CB15 sold by Hewlett-Packard, California, USA, which may or may not be infrared light-emitting diodes or near infrared light-emitting diodes.  In an alternative embodiment, the light source may be a laser light source.  In either case, the light source is matched to the excitation wavelength of one or more light-sensitive compounds in the mark on 
the product or product packaging.  The leads 44a and 44b of the light source are connected, through the conduit, to the base unit 22 to receive power for excitation.  The probe assembly may further include source filters 46a and 46b, such as bandpass or cutoff filters, to isolate wavelengths of light from the light source.  Lenses 48a and 48b, such as symmetric convex lenses each having a 10 mm focal length with a 10 mm diameter, focus light emitted from the light sources.  One or more prisms (not shown) may also be used to direct or focus light.  Ports 58a and 58b are formed in the probe assembly to allow light from the light source to irradiate the mark.  Because the light from the light sources are allowed to exit the probe assembly, the product or product package may be scanned from a distance of up to four feet, up to six feet or even up to 
twelve feet.”;





“[0058] It is to be appreciated that any suitable device may be employed to read the authentication mark (i.e. detect emitted or absorbed light from the authentication mark), as the present invention is not limited in this respect.  Thus, the particular devices described herein are exemplary only and not limiting.  Detection of light absorbed from the light-absorbing compounds may be made using any suitable imaging technique.  Similarly, detection of light emitted from the light-emissive compounds may be made using any suitable imaging technique such as infrared, near infrared, far infrared, Fourier transformed infrared, Raman spectroscopy, time resolved fluorescence, fluorescence, luminescence, phosphorescence and visible light imaging.  The base unit 22 includes corresponding circuitry and software, as will be explained hereinafter, to receive the video information from the optical detector and convert the information into fingerprint data.  Alternatively, such circuitry and software may be part of the PALM PILOT.RTM..  In any event, sample characteristics of the ink may then be compared with authentic fingerprint data or fingerprint profile data stored in the PALM PILOT.RTM.  or stored in a remote host computer and associated database.  In the latter embodiment, the base unit 22 or the PALM PILOT.RTM.  communicates with a host computer via a data cable through, for example, a modem.  Of course, those skilled in the art will recognize in view of this disclosure that other communication links may be used, such as a direct data link, satellite transmission, coaxial cable transmission, fiber optic transmission or cellular or digital communication.  The communication link may be a direct line or through the Internet.  The host computer also communicates with a database which stores a plurality of fingerprints or fingerprint emission profiles.”;

“[0067] With respect to authenticating CD's, a light-sensitive compound may be printed or otherwise impregnated onto a music, video or software CD and the laser in the CD player or reader would be capable of irradiating the light-sensitive compound.  The optical detector in the CD player or reader would detect whether a particular light-sensitive compound is present to generate a sample characteristic.  The light-sensitive compound may be keyed to an internal software authorization code such that a match between the external code (i.e., the light-sensitive compound printed or impregnated onto the CD) and the internal code is needed to play, run, copy, or install the music, video or software.  Software on the CD itself or embodied in the player or reader or 
associated computer would cause a comparison between the sample characteristic 
and the internal code (i.e., the fingerprint).  If the sample characteristic does not match the fingerprint, continued use of the CD would not be permitted.  In this respect, only when there is a suitable match between the external surface code (i.e., the sample) and the internal authorization code number that is embodied into the computer code (i.e., the fingerprint) will the software function.  Thus, while duplication of the CD may be possible, use of the CD would not.”






a	Dictionary.com:
range
noun
1	the extent to which or the limits between which variation is possible:
the range of steel prices; a wide range of styles.

b	Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR PRISM
prism, noun
1	a transparent polygonal solid, often having triangular ends and rectangular sides, for dispersing light into a spectrum or for reflecting and deviating light. They are used in spectroscopes, binoculars, periscopes, etc

wherein “spectrum” is defined:
BRITISH DICTIONARY DEFINITIONS FOR SPECTRUM
spectrum, noun plural -tra (-trə)
1	the distribution of colours produced when white light is dispersed by a prism or diffraction grating. There is a continuous change in wavelength from red, the longest wavelength, to violet, the shortest. Seven colours are usually distinguished: violet, indigo, blue, green, yellow, orange, and red

wherein “change” is defined:
BRITISH DICTIONARY DEFINITIONS FOR CHANGE
change, noun
18	a variation, deviation, or modification

wherein “violet” is defined:
BRITISH DICTIONARY DEFINITIONS FOR VIOLET
violet, noun
4	a	any of a group of colours that vary in saturation but have the same 
purplish-blue hue. They lie at one end of the visible spectrum, next to blue; approximate wavelength range 445–390 nanometres

wherein “indigo” is defined:
BRITISH DICTIONARY DEFINITIONS FOR INDIGO
indigo, noun plural -gos or -goes
3	a	any of a group of colours that have the same blue-violet hue; a spectral 
colour

wherein “hue” is defined:
BRITISH DICTIONARY DEFINITIONS FOR HUE (1 OF 2)
hue, noun
2	a shade of a colour

wherein “shade” is defined:

BRITISH DICTIONARY DEFINITIONS FOR SHADE
shade, noun
6	a colour that varies slightly from a standard colour due to a difference in hue, saturation, or luminosity: a darker shade of green

wherein “blue” is defined:
BRITISH DICTIONARY DEFINITIONS FOR BLUE (1 OF 2)
blue, noun
1	any of a group of colours, such as that of a clear unclouded sky, that have wavelengths in the range 490–445 nanometres. Blue is the complementary colour of yellow and with red and green forms a set of primary colours: Related adjective: cyanic

wherein “green” is defined:
BRITISH DICTIONARY DEFINITIONS FOR GREEN (1 OF 2)
green, noun
1	any of a group of colours, such as that of fresh grass, that lie between yellow and blue in the visible spectrum in the wavelength range 575–500 nanometres. Green is the complementary colour of magenta and with red and blue forms a set of primary coloursRelated adjective: verdant

wherein “range” is defined:
BRITISH DICTIONARY DEFINITIONS FOR RANGE
range, noun
2	the limits within which any fluctuation takes place: a range of values

wherein “fluctuation” is defined:
BRITISH DICTIONARY DEFINITIONS FOR FLUCTUATION
fluctuation, noun
1	constant change; vacillation; instability

wherein “change” is defined:
BRITISH DICTIONARY DEFINITIONS FOR CHANGE
change, noun
18	a variation, deviation, or modification).


	











Vig does not teach:
A.	“an image on a page, wherein the page further includes text thereon”; and
B.	“play a pre-recorded audio pronouncing words of the text on the page”.












Chiu teaches:
A.	an image (or “a picture in a book”a via “illustration”a, [0006]:last S) on a page (via “a book with pages”, [0015]: fig. 7:68: apple, arrow, bus, banana), wherein the page further includes text (“book…with text”, [0039]:2nd S: fig. 7:68: apple, arrow, bus, banana) thereon, wherein the text is associated with one of the plurality of light signatures (via “printed” “distinct…color labels”, [0038]: 2nd S, such as fig. 7: “color label 64 near the apple”, [0037], 2nd S); and
B.	play a pre-recorded audio (via “a data file for audio output”, [0039] 4th S) pronouncing words (or “pronounceable” “dialogues”, [0039] last S) of the text on the page.
a	Dictionary.com (a new search term):
illustration
noun
1	something that illustrates, as a picture in a book or magazine.











	One of ordinary skill in the art of reading (“numbers, letters, words, logos, and barcodes“ “read by a human or a machine”, Vig: [0037]; “the user may read the…alphanumeric image directly from the display”, Vig, [0189]: 2nd to last S) and written books (“writing…book cover”, Vig: [0063], 1st & 2nd Ss) can modify Vig’s fig. 1: “PERFUME”, a word, by:
a)	marking “directly onto a writing…of a book”, Vig [0063]:1st and 2nd Ss;
b)	making Vig’s fig. 1: “PERFUME” be as Chiu’s illustrated word of “icon …comprise
… an illustration such as…words”, Chiu: [0006], last S, such as “Apple”:

    PNG
    media_image3.png
    1227
    1045
    media_image3.png
    Greyscale

c)	installing Chiu’s color matching program of fig. 4 into Vig’s fig. 16:
“INSTRUCTION STORAGE”: 

    PNG
    media_image4.png
    1388
    692
    media_image4.png
    Greyscale

d)	making Vig’s “audio signal” be as Chiu’s “a data file for audio output”;
e)	matching the apple icon 64 for authentication of products and for assisted user reading of the products based on the installed program;
f)	outputting the alphanumeric audio “perfume” upon successful authentication (a product having authentication mark “indicia”, Vig: [0049], penultimate S;[0189], last S) of a product; and
g)	recognizing that the modification is predictable or looked forward to because the modification is used to “assist users…to read…text” (Chiu, [0039] penultimate S) thus assisting a user reading from the display or assisting the authenticating a product (via a book’s cover comprising pages), comprising alphanumeric characters or icons, via the user reading the display by pronouncing “perfume”. 
Regarding claim 23, Vig as combined teaches the system of claim 21, wherein the one of the plurality of light signatures (said or “authentic fingerprint data or fingerprint profile data”) includes a red value (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”), a green value (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”), and a blue value (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”).







Regarding claim 27 (this claim 27 of 4/28/2022 is amended to claim 27 of 7/18/2022, directly below), Vig as combined teaches the system of claim 21, wherein the image includes fluorescent ink (or “invisible ink”, [0028], 3rd S) invisible to an unaided human eye, wherein the fluorescent ink emits (via “fluorescence” “emission”, [0029], 2nd S) the second light (fig. 12:230: “300nm-1100nm”) that is visible (via “the visible range is 400-700nm”, [0038]) when illuminated with an ultraviolet ( “The ‘Uv’ range is 40-400 nm.”, [0039]) light source (fig. 12:208: “LIGHT SOURCE 300nm-1100nm” overlapping the ultraviolet range) 


The above claim 27 of 4/28/2022 is amended to the below claim 27 of 7/18/2022:



Regarding claim 27 (of 7/18/2022), Vig as combined teaches the system of claim 21, wherein the image includes fluorescent ink (or “invisible ink”, [0028], 3rd S) invisible to an unaided human eye, wherein the fluorescent ink emits (via “fluorescence” “emission”, [0029], 2nd S) the second light (fig. 12:230: “300nm-1100nm”) that is visible (via “the visible range is 400-700nm”, [0038]) when illuminated with an ultraviolet ( “The ‘Uv’ range is 40-400 nm.”, [0039]) light (fig. 12:208: “LIGHT SOURCE 300nm-1100nm” overlapping the ultraviolet range).
Regarding claim 28, claim 28 is rejected the same as claim 21. Thus, argument presented in claim 21 is equally applicable to claim 28 and vice versa. 
Accordingly, Vig as combined teaches claim 28 of a method for use with a system including a light source (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”) configured to emit a first light, a light detector (said via fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2”), a non-transitory memory storing a plurality of light signatures (said or “authentic fingerprint data or fingerprint profile data”), and a hardware processor executing an executable code (said via fig. 16: “INSTRUCTION STORAGE”) to perform the method comprising: 

illuminating (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”), using the first light emitted by the light source (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”), an image on a page, wherein the page further includes text thereon, wherein the text is associated with one (Markush A) of the plurality of light signatures;

collecting, using the light detector (said via fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2”), a second light being a reflection of the first light by the image;

determining a light signature of the second light, the light signature of the second light including (“including” is open-ended: MPEP 2111.03 I. COMPRISING:1st S) one (Markush B) of a plurality of variations of a first color, one (Markush C) of a plurality of variations of a second color, and one (Markush D) of a plurality of variations of a third color;

matching the light signature of the second light (said via fig. 12:230: reflectance & emittance arrow: “300nm-1100nm”) with the one (Markush A) of the plurality of light signatures (said or “authentic fingerprint data or fingerprint profile data”) associated with the text; and 

playing a pre-recored audio pronouncing words of the text on the page, in response to matching (said resulting in “compared”) the light signature of the second light (said via fig. 12:230: reflectance and emittance arrow: “300nm-1100nm”) with the  one (Markush A) of the plurality of light signatures (said or “authentic fingerprint data or fingerprint profile data”) associated with the text.

Regarding claim 30, claim 30 is rejected the same as claim 23. Thus, argument presented in claim 23 is equally applicable to claim 30.

Regarding claim 32, claim 32 is rejected the same as claim 25. Thus, argument presented in claim 25 is equally applicable to claim 32.

Regarding claim 34, claim 34 is rejected the same as claim 27. Thus, argument presented in claim 27 is equally applicable to claim 34.


Claims 22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vig et al. (US Patent App. Pub. No.: US 2004/0023397 A1) in view of Chiu (US Patent App. Pub. No.: US 2005/0106547 A1) as applied above further in view of REED (WO 01/14856 A1).
Regarding claim 22, Vig teaches the system of claim 21, wherein the light detector (said via fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2” comprised by an “optical scanner”) has a resolution (via “resolution into two distinct excitation or emission peaks in the light-emissive compounds” [0178], 2nd S) of less than 1% for each color (via:
“[0006] Commonly assigned U.S.  Pat.  No. 5,753,511 and U.S.  patent Ser.  No. 09/232,324, both of which are herein incorporated by reference in their entireties, disclose automated methods of evaluating and discriminating products to establish authenticity or point of origin of the product.  Aspects of these inventions relate to automated methods for identifying key ingredients and/or the relative amounts of key ingredients in products using light-emissive compounds.  In particular, during testing, an identifying light-emissive compound is mixed with a small amount of the sample to be tested.  The sample, having the particular light-emissive compound, is then brought into close proximity with and viewed using a custom optical scanner to detect light emission of a particular wavelength from the sample.”

wherein “optical scanner” is defined via Dictionary.com:

SCIENTIFIC DEFINITIONS FOR OPTICAL SCANNER
optical scanner
A device that converts printed images and text into digital information that can be edited, transmitted, and stored. Optical scanners work by electronically measuring the intensity of color at a large number of individual locations across the page (often using phototransistors), and converting these measurements into digital numerical values usable by computers and other digital devices. See also A/D converter.

	Thus, Vig does not teach as a whole the claimed “has a resolution of less than 1% for each color”. 

Reed teaches:
(fig. 1:100) has (i.e., “engage in” via Dictionary.com via fig. 1:141:a connecting line) a resolution (i.e, --the act or process, or capability of distinguishing between two separate but adjacent objects or sources of light or between two nearly equal wavelengths—via Dictionary.com via fig. 1:142 an “analog-to-digital converter…with…resolution”) of less than 1% (or “less than 0.05 percent…resolution”) for each color (via fig. 1:140 “measures…each of those three colors” for said analog-to-digital converter of fig. 1:142 to distinguish between incident and reflected light, dotted arrows in fig. 1, of “less than 0.05 percent apart” of each color via:
page 11,12
“With reference now to FIG. 1, a block diagram of one embodiment of a color capture and display device 100 in accordance with the present invention is shown. In this example, three colors of light are used to illuminate the first surface and the photodiode 140 measures the reflectance of each of those three colors. It would be apparent to one of skill in art, however, that embodiments that use a different number of colors of light are also considered to be within the scope of the present invention. Another alternative considered to be within the scope of the invention is to use three wavelengths of light not within the visible spectrum.”

page 16, 1st paragraph:	
“As would be apparent to one skilled in the art, the variance between the reflectance of the source surface and the reflectance of the second surface that can be reasonably tolerated is also a function of the processing power of the microprocessor used. The use of a 12-bit analog-to-digital converter to digitize the reflectance to represent the color values, for example, will only distinguish colors that have reflectance values greater than 0.05 percent apart. Thus, two colors having reflectance values less than 0.05 percent apart appear to be the same color when such a 12-bit analog-to-digital converter is used. Distinguishing colors that have reflectance values less than 0.05 percent apart can be achieved, for example, by using a 16-bit analog-to-digital converter or other device with greater resolution.”



	Thus, one of ordinary skill in the art of analog-to-digital converters or an “optical scanner” (Vig, cited above [0006]) can modify Vig’s said fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2” with Reed’s teaching of said fig. 1:100 by:
a)	making Vig’s fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2” with resolution between peaks be as shown in Reed’s photodiode fig. 1:140 with the analog-to-digital converter 142 with resolution of less than 0.05 percent;
b)	match or compare each resolution converted color to the fingerprint; and
c)	recognizing that the modification is predictable or looked forward to because the modification results in an “accurate representation of any single color” “for comparison” and thus resulting in an accurate comparison via Reed:
page 2, 1st full paragraph:
“Another popular way of dealing with the problem of transporting color is to photograph the object. Typically this is done with a Polaroid® or 35mm camera. But this method also has some significant drawbacks. Sometimes the object is so small that can be very difficult or impossible to get close enough to the object to fill the camera's field of view and still keep the object in focus. Even if a properly focused photograph can be taken, the color of the object in the photograph will appear considerably different depending on any number of important factors, such as the time of day if the object is outside, the ambient light in the room if the object is inside, or the bounce of the camera's flash off the surface of the object. The color of the object as it appears in the photograph may be washed out, too dark or entirely obscured by the flash. Thus, taking a photograph may not produce color of sufficient accuracy for comparison.”; and

page 5, 1st fill paragraph:
“In the preferred embodiment, the light source is configured to direct at least three colors of light because of the tri-stimulus nature of human vision, which requires that three sets of cells in the eye (called cones) be stimulated in order to produce an accurate representation of any single color. However, one of skill in the art would appreciate that capturing and redisplaying light of a single wavelength would only require a light source capable of producing that wavelength and a photodiode capable of detecting only that wavelength. For example, if the source surface only reflected light of pure red, a light source only capable of producing pure red and a photodiode only capable of detecting pure red, would be sufficient for purposes of capturing and displaying that light. Thus, a person of skill in the art would recognize that such an embodiment is considered within the scope of the present invention.”

	









Regarding claim 29, claim 29 is rejected the same as claim 22. Thus, argument presented in claim 22 is equally applicable to claim 29.












Claims 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vig et al. (US Patent App. Pub. No.: US 2004/0023397 A1) in view of Chiu (US Patent App. Pub. No.: US 2005/0106547 A1) further in view of Rodriguez et al. (US Patent App. Pub. No.: US 2006/0115110 A1). 
Regarding claim 24, Vig as combined teaches the system of claim 21, wherein the illuminating (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”) of the image includes sliding the light source (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”) over the image.






Thus, Vig as combined does not teach the claimed “sliding the light source over”. 








Accordingly, Rodriguez teaches the claimed:
sliding (via “sweeps” or “optical swipe” or “optical sweep” comprised by a “cell phone” represented in fig. 14:40: “Transceiver”) the light source (via “An excitation source” that “illuminates” comprised by the “cell phone” represented in fig. 14:40: “Transceiver”) over (or “across” via
“[0210] An excitation source excites the diffraction grating, e.g., excites the Metallic Blue (MB) ink, as seen in FIG. 14.  An excitation source (e.g., transceiver 40) preferably illuminates in the range of 50-80 Gigahertz, but most preferably in the range of 60-75.  Gigahertz.  The source can be accommodated in a handheld device (e.g., a keychain FOB, adapted cell phone, or the like) or mounted at a stationary location (e.g., point of sale location).”; 

and

“[0316] A fifth implementation relies on audible feedback.  A tone is generated by a device (e.g., cell phone, PDA, etc.) as an imager sweeps across a document.  The tone is triggered, e.g., when a watermark is detected and/or when the watermark's payload matches or otherwise corresponds to the predetermined PRF characteristics.  In some variations of this fifth implementation, an audible scale (e.g., think ring-tone) is influenced by the speed of the optical swipe.  The ring tone will only sound or will vary in sound depending on the speed of the optical sweep (a simple gyroscope with speed measurement in the device can help facilitate this functionality).  Of course, speed of optical sweep and watermark/PRF detection can be combined to generate a predetermined sound.”).
	







Thus, one of ordinary skill in the art can modify the combination of Vig’s teaching of said fig. 12:208: “LIGHT SOURCE 300nm-1100nm” with Rodriguez’s teaching of said “sweeps” or “optical swipe” or “optical sweep” comprised by a “cell phone” represented in fig. 14:40: “Transceiver” by:
a)	making Vig’s fig. 12:200 be as Rodriguez’s fig. 14: “Transceiver 40” (diagonal arrow point to 40 below):

    PNG
    media_image5.png
    750
    1141
    media_image5.png
    Greyscale

b)	printing a watermark regarding a CD or DVD and packaging or music label thereof;
c)	holding in one hand the CD or DVD or packaging or music label thereof;
d)	performing optical sweeps across the CD or DVD or packaging or music label thereof using the other hand regarding searching the printed watermark; and
e)	recognizing that the modification is predictable or looked forward to because the modification results in an “improvement” of “a product label”, such as a CD music label via Rodriguez:
“[0164] One improvement embeds a digital watermark in a circuit layout itself.  Subtle changes to line widths or ink contrast are employed in the circuit layout when it is printed, laid down, etched, or fabricated.  For example, the line modulation techniques disclosed herein may be used to encode a watermark signal in a circuit layout.  The subtle changes convey a digital watermark, which is detectable through optical scan data of the circuit.  Even a circuit diagram can include the watermark embedded therein.  Imagine a product label or product packaging that is printed with an RFID metallic ink layer.  The layer is optically scanned and the watermark is discerned there from.”

Thus, one of ordinary skill in the art faced with the problem of counterfeiting, such as CD or DVD counterfeiting and as evidenced in Vig:
“[0003] The benefits of and the resources expended on brand identity create powerful incentives for counterfeiters.  Among the most prevalent illicit and illegal practices threatening brand identity are counterfeiting of the product itself, counterfeiting or theft of the package or container for use with an authentic or counterfeit product, or diversion of the product wherein the product manufactured for sale in a certain market is purchased by an intermediary in that designated market and sold in a competing market.”,

would of reasonably referred to the teachings of Rodriguez’s watermarking and combine as shown above in order to prevent counterfeiting of CDs and DVDs.
	Regarding claim 31, claim 31 is rejected the same as claim 24. Thus, argument presented in claim 24 is equally applicable to claim 31.






Claims 26 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vig et al. (US Patent App. Pub. No.: US 2004/0023397 A1) in view of Chiu (US Patent App. Pub. No.: US 2005/0106547 A1) as applied above further in view of Rodriguez et al. (US Patent App. Pub. No.: US 2006/0115110 A1) as applied above in claim 24 further in view of King et al. or  キング， マーティン ティー (JP 2010-536188 A6)a with annotated SEARCH machine translation.
a

    PNG
    media_image6.png
    707
    1041
    media_image6.png
    Greyscale





Regarding claim 26, claim 26 is rejected the same as claim 24. Thus, argument presented in claim 24 is equally applicable to claim 26. Thus, Vig as combined teaches the system of claim 21, further comprising: 
a camera (or “the camera”, [0186] penultimate S, in the context of figs. 12-16 as modified via the combination:

    PNG
    media_image5.png
    750
    1141
    media_image5.png
    Greyscale
); 
wherein the hardware processor (said via fig. 12:202: “PROCESSOR”) is further configured to execute an executable code (said via fig. 16: “INSTRUCTION STORAGE”) to: 
determine, using the camera (said “the camera” in the context of figures 12-16 as modified via the combination),  a direction of motion  of the light source (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”) when the camera, the light source (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”) and the light detector (said via fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2”) move across a surface of the (illustrated) image.










Thus, Vig as combined does not teach the claimed:
“determine…a direction of motion…when the camera, the light source and the light detector move across a surface of the image”.










Accordingly, Rodriguez as combined in the rejection of claim 24 above teaches:
determine (via “speed measurement in the device”), using the camera (or “cell phone camera”), a direction of motion of the light source (or said “An excitation source” that illuminates”) when the camera (said or “cell phone camera” or “adapted cell phone”), the light source (said “An excitation source” that “illuminates”) and the light detector (i.e., the “optical scanner or cell phone camera” that “optically scans” comprising “photodetector cells”) move across (or “sweeps across”) a surface (via fig. 11:12: “First Surface”) of the image (said via fig. 11:12: “First Surface” via:
“[0078] Scanners are well known, so a detailed description is not provided here.  Suffice it to say that scanners conventionally employ a line of closely spaced photodetector cells that produce signals related to the amount of the light reflected from successive swaths of the image.  Most inexpensive consumer scanners have a resolution of 300 dots per inch (dpi), or a center to center spacing of component photodetectors of about 84 .mu.m.  Higher quality scanners of the sort found in most professional imaging equipment and photocopiers have resolutions of 600 dpi (42 .mu.m), 1200 dpi (21 .mu.m), or better.”;

“[0210] An excitation source excites the diffraction grating, e.g., excites the Metallic Blue (MB) ink, as seen in FIG. 14.  An excitation source (e.g., transceiver 40) preferably illuminates in the range of 50-80 Gigahertz, but most preferably in the range of 60-75.  Gigahertz.  The source can be accommodated in a handheld device (e.g., a keychain FOB, adapted cell phone, or the like) or mounted at a stationary location (e.g., point of sale location).”;

“[0281] The random arrangement of such fibers allows for a calculation of a unique signature or fingerprint based on the fibers.  Such features can be observed with an optical imager (e.g., optical scanner or cell phone camera) or some other instrument typically used in the field (e.g., magnetic head for magnetic characteristics, IR or UV camera for out-of-visible spectrum characteristics, etc.).  The signature or fingerprint can include a representation of a spatial relationship of all fibers or a set of fibers. This representation, once determined, can be used to seed a number generator or hashing algorithm.  The resulting number is the unique identifier.  Or a slope of one or more of the security fibers can be calculated and used as an identifier; related is a calculation of a second derivative for one or more of the fiber's shape (or slope curvature).  The result is used as an identifier or as a seed to a number generator or hashing algorithm.  Of course other identifying techniques based on the security fibers can be used as well.”;
“[0306] In a first implementation a document includes extraordinarily small micro-print that is imperceptible to the naked human eye.  A user (e.g., at a point of sale location) optically scans a document with her camera-equipped cell phone.  Software executing on the cell phone analyzes the optical scan data, finds and then magnifies the micro-printing, and presents the magnified micro-printing via a device display.  The software may include a character recognition module that allows recognition of the micro-printing.  If an error is found in the micro-printing (or if an expected error is not found) the device preferably prompts the user of such.  Preferably, only those document regions including such micro-printing are provided via display for user inspection.  (In some cases the ASCII values of micro-printing are hashed and compared against a predetermined or expected value.  The user is notified if the calculated and expected values differ significantly.).”; and

“[0316] A fifth implementation relies on audible feedback.  A tone is generated by a device (e.g., cell phone, PDA, etc.) as an imager sweeps across a document.  The tone is triggered, e.g., when a watermark is detected and/or when the watermark's payload matches or otherwise corresponds to the predetermined PRF characteristics.  In some variations of this fifth implementation, an audible scale (e.g., think ring-tone) is influenced by the speed of the optical swipe.  The ring tone will only sound or will vary in sound depending on the speed of the optical sweep (a simple gyroscope with speed measurement in the device can help facilitate this functionality).  Of course, speed of optical sweep and watermark/PRF detection can be combined to generate a predetermined sound.”




Thus, the combination of Vig, Chiu and Rodriguez does not teach:
“determine…a direction of motion…when the camera, the light source and the light detector move across a surface of the image”.





King (citations of which are to the annotated SEARCH machine translation) teaches:
determine, using the camera (via “using a camera built into many mobile phones”, pg. 49, 1st para:1st S, as shown in fig. 2:216, wherein “the scanning device 202, computer 212 and the mobile station 216, is, completely, or partially, may be integrated into a single device.”, pg. 10, last para: 2nd S), nd para: last S, as shown in fig. 11:110:left-ward reading arrow) th para:2nd  S) when the camera, the light source and the light detector (or any one of “light detection”, pg. 75:1st para:1st S, or “any suitable light detector” or “a charged-coupled device (CCD) or a complementary metal oxide semiconductor (CMOS) device”, pg. 75,1st para: last S, as integrated into said single device, wherein “CCD” maps to fig. 5:515: “CCD”) move across a surface of the image (or “a scanner 1100 that moves…across the document 1120”, pg. 87, last para:3rd S, via “a new basic gesture”, pg. 87, 1st para:4th S, in fig. 10:1000, shown below, wherein the gesture maps to fig. 9:900,920,940:curve-lines).


    PNG
    media_image7.png
    1128
    647
    media_image7.png
    Greyscale

Thus, one of skill in the art of cameras and barcodes (as taught in Vig and King) can modify the combination of fig. 12 with King’s teaching of fig. 10 by:
a)	installing the directional-gesture program of King’s fig. 10 into the combination’s processor of fig. 12:202: “PROCESSOR”;
b)	entering (“enter data”, King,pg. 69,4th para:1st S) digitally or in analog data by gesture:
b1)	interesting text in Chiu’s fig. 7: book-pages about apples, arrows, bananas, and buses based on the directional program of King’s fig. 10; or
b2)	barcodes; 
c)	retrieving authentication search source results via said entering and said “remote host computer and associated database”;
d)	authenticating products “on similar packages or products”, Vig [0189]: penultimate S, based on the source results; and
e)	recognizing that the modification is predictable or looked forward to because the modification results in electronically accessing important text indicia markings via “retrieve the…text of interest”a, King, pg. 37, section 12.1.3:1st & 4th Ss, regarding a product or book authentication relative to a source.
a	Dictionary.com:	
interest
noun
4	concern; importance:
a matter of primary interest.

Regarding claim 33, claim 33 is rejected the same as claim 26. Thus, argument presented in claim 26 is equally applicable to claim 33.

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vig et al. (US Patent App. Pub. No.: US 2004/0023397 A1) in view of Chiu (US Patent App. Pub. No.: US 2005/0106547 A1) as applied above further in view of Liu et al. (US Patent App. Pub. No.: US 2008/0069423 A1).
Regarding claim 25 (this claim 25 of 4/28/2022 is amended to claim 25 of 7/18/2022 below), Vig as combined teaches the system of claim 21, wherein [[the]] matching uses color values (said as indicated in fig. 9: “DYE17” “DYESi61” “DYE18”) of the second light including a red value (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”), a green value (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”), and a blue value (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”).
Regarding claim 25 (of 7/18/2022), Vig as combined teaches The system of claim 21, wherein the first color is red (given that red is mentioned first via said “from red… to violet”), the second color is green (via said prism “green”), and the third color is blue (via said prism “blue”).




Vig as combined does not teach “the second color is green, and the third color is blue”.



Liu teaches: 
the second color is green, and the third color is blue (via “green (i.e., the second color in FIG. 3), and blue (i.e., the third color in FIG. 3) (RGB)”, [0032]:last S).
Thus, one of ordinary skill in the art of histograms (“a histogram of the luminance”, Vig, [0175]:3rd S) and computers and recognition (“recognition”, Vig, [0182]: 2nd S) can:
a)	modify Vig’s fig.1:202:“PROCESSOR” with Liu’s histogram flowchart of fig. 10:

    PNG
    media_image8.png
    1378
    901
    media_image8.png
    Greyscale

; and
b)	recognize that the modification is predictable or looked forward to because the modification is used to achieve “A highly accurate detection rate”, Liu, [0068]:last S.
	In addition, one of ordinary skill in the art faced with the problem of counterfeiting as taught by both Vig and Liu would of reasonably referred to the teachings of Liu and combine as shown above as the solution to counterfeiting.

















Claims 47 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vig et al. (US Patent App. Pub. No.: US 2004/0023397 A1) in view of Chiu (US Patent App. Pub. No.: US 2005/0106547 A1) as applied above further in view of Gurevich et al. (US Patent App. Pub. No.: US 2008/0310181 A1).
Regarding claim 47, Vig as combined teaches the system of claim 21, wherein the (prism) plurality of variations of the first color, the (prism) plurality of variations of the second color, and the (prism) plurality of variations of the third color each includes more than one hundred (100) color variations.






Vig as combined does not teach the claimed “each includes more than one hundred (100) color variations”.







Gurevich teaches:
each (via “use…each color (red, green, and blue)” “in order to achieve…light that is…natural”, [0073]: 3rd S) includes (i.e., involves as a factor) more than one hundred (100) color variations (i.e., “colors…vary from color to color…in the range of several hundred”, [0073]: 2nd S).
Thus, one of ordinary skill in the art of light sources can make Vig’s light source 208 of fig. 12 be as Gurevich’s light source of fig. 1 (shown below with diagonal arrow):

    PNG
    media_image9.png
    688
    1143
    media_image9.png
    Greyscale

; and
recognize that the modification is predictable or looked forward to because the modification is used to obtain an “optimized…light”, Gurevich, [0060], in the visible range as indicated in Vig’s fig. 10: “WAVELENGTH” obtaining an optimized emission spectra of light of a sensitive compound. 

	Regarding claim 48, claim 48 is rejected the same as claim 47. Thus argument presented in claim 47 is equally applicable to claim 48. Thus, Vig as combined teaches claim 48 of The method of claim 28, wherein the plurality of variations of the first color, the plurality of variations of the second color, and the plurality of variations of the third color each includes more than one hundred (100) color variations.

















Suggestions
Applicant’s disclosure states, pages 19,20:
“At 650, light signature software 140 matches the light signature of the second 
light with one of a plurality of light signatures in a light signature database. In some implementations, light signature software 140 may search a light signature database having a plurality of light signatures to find a match for the light signature of the second light. Light signature software 140 may search the light signature database to find a stored light signature that matches the light signature of the second light exactly, or light signature software 140 may search for a range of stored light signatures. For example, light signature software 140 may search the light signature database for a light signature that substantially matches the light signature of the second light, or for a range of light signatures that are within small percentage variance from the light signature of the second light. This may accommodate small variations in colors due to differences in printing and/or fading or color changes due to age and exposure to light and air.”

	The disclosed “range of light signatures”, that “may accommodate small variations”, is not in claim 21, wherein “range” is already defined in the rejection of claim 21 comprising “variation”. In contrast, claim 21:lines 7,8, says, “one of the plurality of light signatures” wherein “one” is “taken”, as discussed above, as “one or more without specification or identification”. Thus, the lack of the disclosed “range” in claim 21 is an indication of obviousness.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667